                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION


DIAMOND RESORTS CORPORATION,                    Case No.: 6:18-cv-03053-MDH
a Maryland corporation,

       Plaintiff,

v.

MUTUAL RELEASE CORPORATION a/k/a
417 MRC LLC, a Missouri limited liability
company, et al.,

       Defendants.


     PLAINTIFF’S AGREED MOTION TO EXTEND EXPERT WITNESS DEADLINES
        AND MOTION TO EXTEND DEADLINE TO AMEND THE PLEADINGS
           AND INCORPORATED SUGGESTIONS IN SUPPORT THEREOF

       Plaintiff, Diamond Resorts Holdings, LLC (“Diamond), respectfully requests that the

Court extend the deadlines to designate expert witnesses and provide affidavits in the Second

Amended Scheduling and Trial Order for Jury Trial [DE 91] (“Scheduling Order”) from

February 28 and April 12, 2019 until April 19 and May 31, 2019 respectively. Counsel for all

defendants agreed to this extension.

       In addition, Diamond requests that the Court extend the deadline to amend the pleadings

from February 28, 2019 until April 19, 2019. Mr. Montgomery agreed to this relief. Diamond

was not able to determine Mr. Hearne’s position by the filing of this motion. Diamond makes

the following suggestions in support thereof:

General Background

       1.      Diamond filed this action against the various defendants because they were

involved with “timeshare exit companies.” Timeshare exit companies induce timeshare owners,



        Case 6:18-cv-03053-MDH Document 146 Filed 02/27/19 Page 1 of 9
including Diamond’s owners, to breach their valid and existing timeshare contracts. Timeshare

exit companies do this by making false and misleading representations to the timeshare owners

to induce them into believing that the exit company can legitimately terminate their contract

when in reality they cannot.

       2.      Diamond filed the initial Complaint in this action on February 20, 2018 against

Mutual Release Corporation a/k/a 417 MRC LLC, Dan Chudy, Matthew Tucker, Joseph

Dickleman, Therese Brooke Piazza, Nathaniel Tyler, and Sheila Wood (collectively, the

“Original Defendants”).

       3.      With the exception of Tucker, the Original Defendants were former Diamond

employees. Diamond alleged that the Original Defendants conspired together to steal Diamond’s

trade secrets and open Mutual Release Corporation (“MRC”) as a timeshare exit company.

Tucker and Chudy own MRC.

       4.      On August 31, 2018, Diamond filed its Amended Complaint, which added three

new defendants, CLS, Inc.; Donnelly Snellen; and Jason Levi Hemmingway and alleged

additional claims for: Violation of the Lanham Act, 15 U.S.C. § 1125(a)(1) (Count XIV);

Common Law False Advertising (Count XV); and Tortious Interference (Count XV).

Relevant Procedural Background

       5.      Diamond served CLS and Snellen on September 19, 2018.             DE 73, 74.

Hemingway executed a waiver of service on November 6, 2018. DE 94.

       6.      On October 11, 2018, Diamond and the Original Defendants filed a joint motion

to amend the scheduling order based on the additional parties being added to the case. DE 74.




                                              2

        Case 6:18-cv-03053-MDH Document 146 Filed 02/27/19 Page 2 of 9
The Court entered the Scheduling Order pursuant to the parties’ request.1

       7.       Diamond filed a Motion for Default Against CLS and Snellen on October 16,

2018 because they failed to respond to the Amended Complaint. DE 80.

       8.       Snellen requested leave to file an answer out of time, which the Court granted on

October 28, 2018. DE 99.2

       9.       Snellen and Hemingway both responded to the Amended Complaint by filing

Motions for More Definite Statements on December 7, 2018 and December 20, 2018,

respectively. DE 102, 107.

       10.      The Court denied those motions, and Snellen and Hemingway filed their answers

on February 4, 2019. DE 132, 133.

       11.      In addition to their answers, Snellen and Hemingway both filed Counterclaims

against Diamond. See id.

       12.      On February 18, 2019, Diamond filed motions to dismiss the Counterclaims. DE

138-141.

       13.      Thus, the pleadings in this case have not closed.

Discovery Status

       14.      The Original Defendants have produced documents and responded to

interrogatories, and the parties have begun taking depositions.

       15.      On December 21, 2018, despite not yet having answers from Snellen and

Hemingway at the time, Diamond served requests for production and interrogatories on both (the

“Discovery Requests”).

       1
         The Scheduling Order is titled Second Amended Scheduling Order because there was a
scrivener’s error in the prior version. See DE 90, 91.
       2
           The Court entered a default against CLS. See DE 127.
                                                 3

           Case 6:18-cv-03053-MDH Document 146 Filed 02/27/19 Page 3 of 9
        16.    Snellen and Hemingway responded to the Discovery Requests on January 21,

2019.

        17.    On February 8, 2019, the Court ordered Snellen and Hemingway to supplement

their responses to the Discovery Requests. DE 136.

        18.    Snellen provided his supplemental responses on February 21, and Hemingway

provided his supplemental responses on February 26.

        19.    Snellen admitted in his supplemental interrogatories that he is the “sole owner of

the membership units of Principal Transfer Group, LLC” which “has done work to attempt to

effect the transfer of timeshares owned by Diamond owners.” A copy of the Supplemental

Response is attached hereto as Exhibit A.

        20.    Despite that fact, Hemingway, who indisputably has possession, custody and

control of the Principal Transfer Group LLC’s records, did not produce a single document

relating to those Diamond owners, even though Diamond issued a request for production for “All

documents in your possession that refer to Diamond or any current or former Diamond

Customers.” See Request No. 5, a copy of the Request for Production is attached hereto as

Exhibit B.    Numerous other requests also sought relevant documents related to Diamond

customers. See, e.g., id. at Request Nos. # 8, 9, 10, 11, 12, 13, 14, 15, 28, 29, and 34.

        21.    On February 27, 2019, Diamond’s counsel sent an email to Mr. Montgomery,

counsel for Hemingway, to address the outstanding discovery, and Mr. Montgomery advised that

Hemingway would supplement his responses.

Argument

I.      The Court Should Extend the Expert Disclosure Deadlines




                                                  4

         Case 6:18-cv-03053-MDH Document 146 Filed 02/27/19 Page 4 of 9
        22.        Pursuant to the Scheduling Order, by February 28, Diamond is required to

designate any expert witnesses and provide an affidavit with a complete statement of all opinions

to be expressed and the basis and reasons for the opinion, including the data or other information

considered by the witness. Scheduling Order at 3.

        23.        Diamond respectfully submits that it cannot comply with the current February 28

deadline. Diamond has retained an expert to provide testimony in this case regarding the

damages Diamond sustained as a result of the defendants inducing timeshare owners to breach

their contracts.

        24.        Diamond’s own records, however, are not sufficient to determine its damages and

Diamond requires discovery from the defendants to adequately prepare its expert reports. For

example, at a minimum, Diamond needs customer files from each of the defendants to determine

which Diamond customers were represented by the defendants as Diamond’s own records may

not disclose that fact.

        25.        Notably, during his recent deposition, Chudy, one of the owners of MRC, testified

that he would refer timeshare owners to a company owned by Hemingway, and Hemingway has

now admitted that his company represents Diamond customers. Accordingly, discovery from

Hemingway regarding which timeshare owners he and his entities represent will be relevant to

Diamond’s expert analysis.

        26.        To date, Hemingway has not produced any such documents, though his counsel

indicated that he would supplement the production.

        27.        Although Hemingway has argued that he is not liable in this case because he

operates through a corporate entity, he is still liable under Missouri law. See State ex rel. Doe

Run Res. Corp. v. Neill, 128 S.W.3d 502, 505 (Mo. 2004) (“[A] corporate officer may be held



                                                   5

         Case 6:18-cv-03053-MDH Document 146 Filed 02/27/19 Page 5 of 9
individually liable for tortious corporate conduct if he or she had actual or constructive

knowledge of, and participated in, an actionable wrong.”) (citation and quotations omitted).

        28.    Accordingly, Diamond requests that the Court extend the deadline for Diamond to

designate its experts from February 28 until April 19, and extend the deadline for Defendants to

designate experts from April 12 to May 31. Diamond requires this time to obtain the necessary

documents from defendants to prepare its expert reports.

        29.    Granting the requested extension will not prejudice the parties or the Court. The

current discovery deadline is July 31, 2019, and therefore the parties would still have two months

to complete expert discovery from the last disclosure.       Moreover, the deadline for filing

dispositive or Daubert motions is October 1, 2019, and the requested extension therefore would

not affect those deadlines.

        30.    Counsel for Diamond conferred with Mr. Hearne, counsel for the Original

Defendants, and Mr. Montgomery, counsel for Snellen and Hemingway, regarding the requested

relief and they agree to the requested extensions.

II.     The Court Should Extend the Deadline to Amend the Pleadings

        31.    Pursuant to the Scheduling Order, the deadline to amend the pleadings is also

February 28, 2019. Wyndham also requests that the Court extend that deadline to April 19,

2019.

        32.    As discussed above, Diamond still has not received documents from Hemingway

regarding his, or his entities, representation of Diamond Owners.         Upon receiving those

documents, Diamond may be required to amend certain allegations, including but not limited to

amending the allegations as to why Hemingway is individually liable for the damages at issue in

this case.



                                                 6

         Case 6:18-cv-03053-MDH Document 146 Filed 02/27/19 Page 6 of 9
       33.       Moreover, there is a pending motion to dismiss Snellen and Hemingway’s

counterclaims. The parties may be required to amend the pleadings based on the resolution of

those motions.

       34.       Counsel for Diamond conferred with Mr. Montgomery regarding the requested

relief, who agreed to the extension. Counsel for Diamond attempted to confer with Mr. Hearne,

but Mr. Hearne was not able to provide a response by the filing of this Motion. Diamond will

supplement this filing if the parties are able to reach a resolution.

       WHEREFORE, Diamond respectfully requests that the Court extend the deadlines to

designate expert witnesses and provide affidavits in the Second Amended Scheduling and Trial

Order for Jury Trial [DE 91] from February 28 and April 12, 2019 until April 19 and May 31,

2019 respectively; extend the deadline to amend the pleadings from February 28, 2019 until

April 19, 2019; and grant such other and further relief as this Court deems appropriate.




                                                   7

         Case 6:18-cv-03053-MDH Document 146 Filed 02/27/19 Page 7 of 9
Dated: February 27, 2019                 By: /s/ Alfred J. Bennington, Jr.
                                             Alfred J. Bennington, Jr., Esq.
                                             (Pro Hac Vice)
                                             Florida Bar No. 404985
                                             Email: bbennington@shutts.com
                                             Glennys Ortega Rubin, Esq.
                                             (Pro Hac Vice)
                                             Florida Bar No. 556361
                                             Email: grubin@shutts.com
                                             SHUTTS & BOWEN LLP
                                             300 South Orange Avenue, Suite 1600
                                             Orlando, Florida 32801
                                             Telephone: (407) 835-6755
                                             Facsimile: (407) 849-7255
                                        And
                                              Daniel J. Barsky, Esq.
                                              (Pro Hac Vice)
                                              Florida Bar No. 25713
                                              Email: dbarsky@shutts.com
                                              SHUTTS & BOWEN LLP
                                              200 South Biscayne Boulevard, Suite 4100
                                              Miami, Florida 33131
                                              Telephone: 561-650-8518
                                              Facsimile: 561-822-5527

                                        And
                                              Neal F. Perryman, #43057MO
                                              Oliver H. Thomas, #60676MO
                                              LEWIS RICE LLC
                                              600 Washington Avenue, Suite 2500
                                              St. Louis, MO 63101
                                              Telephone: (314) 444-7661
                                              Facsimile: (314) 612-7661
                                              nperryman@lewisrice.com
                                              othomas@lewisrice.com

                                        Attorneys for      Plaintiff,   Diamond    Resorts
                                        Corporation




                                    8

      Case 6:18-cv-03053-MDH Document 146 Filed 02/27/19 Page 8 of 9
                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 27th day of February 2019, a true and correct copy of

the foregoing has been electronically filed with the Clerk of Court using the Court’s CM/ECF

filing system, which will serve a copy on:

Thomas H. Hearne, Esq.                              M. Scott Montgomery, Esq.
HEARNE & PIVAC                                      THE MONTGOMERY LAW FIRM, LLC
2733 East Battlefield, #301                         901 E. St. Louis St., Ste. 1200
Springfield, Missouri 65804                         Springfield, MO 65806
Telephone: (417) 883-3399                           Telephone: 417-887-4949
Facsimile: (844) 422-9713                           Facsimile: 417-887-8618
Email: thhearne@hplawfirm.org                       Email: scott@montgomerylaw.org
Attorneys for Mutual Release Corporation            Attorneys for Donnelly Snellen and Jason Levi
d/b/a 417 MRC LLC, Dan Chudy, Matthew               Hemmingway
Tucker, Joseph Dickleman, Therese Brooke
Piazza, Nathaniel Tyler, and Sheila Wood

                                             /s/ Alfred J. Bennington, Jr.______
                                             Alfred J. Bennington, Jr., Esq.


ORLDOCS 16739373 1




                                                9

         Case 6:18-cv-03053-MDH Document 146 Filed 02/27/19 Page 9 of 9
